Title: From Thomas Jefferson to John Reich, 23 January 1803
From: Jefferson, Thomas
To: Reich, John


          
            Washington Jan. 23. 1803.
          
          Th: Jefferson presents his salutations & thanks to mr Reich for the Masonic medal he was so kind as to send him, and which is another proof of the superior talents of mr Reich in that art. what may be the destinies of the Mint is yet unknown: but he will be very happy to see mr Reich’s skill find full emploiment either privately or publicly in the US.
        